On March 31, 1994, the Defendant was sentenced to a term of eight (8) years at Montana State Prison for the offense of Forgery, a felony common scheme, as charged in Count I; and to a term of twelve (12) years at Montana State Prison for the offense of Forgery, a felony common scheme, as charged in Count II. These terms are to be served consecutively for a total period of incarceration of twenty (20) years. This judgment is imposed with a recommendation that the defendant be considered for placement at the Swan River Boot Camp. Of this period of incarceration, fourteen (14) years are suspended, subject to conditions as listed in the March 31,1994 Judgment. Credit received for time served in pre-sentence incarceration for 107 days.
On August 18,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue the hearing until Boot Camp is completed and remedies are exhausted with the Sentencing Judge.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the matter is dismissed without prejudice and the defendant will be allowed to refile his application at a later time. Upon receiving petition for hearing, the defendant will automatically be scheduled for the next hearing date.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.